Citation Nr: 1206168	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  10-13 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an earlier effective date prior to May 8, 2001 for the grant of service connection for peripheral neuropathy of the bilateral upper and lower extremities for purposes of accrued benefits.  


REPRESENTATION

Appellant represented by:	Alain C. Balmanno, Attorney


WITNESS AT HEARINGS ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

S. Heneks, Counsel


INTRODUCTION

The Veteran served on active duty from August 1956 to November 1976.  He died in December 2007.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The appellant had an informal hearing before a Decision Review Officer (DRO) at the RO in March 2009.  A report of contact summarizes what was discussed during that hearing.  In February 2010, the appellant presented testimony at a hearing conducted before another DRO.  In June 2010, the appellant presented testimony by means of video conferencing equipment at the RO before the undersigned sitting in Washington D.C. who is rendering the determination in this case.  Transcripts of these personal hearings are in the Veteran's claims folder.


FINDINGS OF FACT

1.  An August 1978 Board decision denied service connection for a chronic right arm disorder.

2.  The November 1978 rating decision that granted a 20 percent rating for service-connected postoperative residuals of a laminotomy L-5, S-1 with right leg pain is final.

3.  The January 1980 rating decision that denied service connection for Agent Orange exposure, to include numbness of the fingers, hands, arms, feet, and legs is final.

4.  A November 22, 1994 VA Agent Orange examination did not constitute an informal claim for peripheral neuropathy.

5.  The Veteran's claim of service connection for diabetes mellitus was received on October 15, 2001; no claim seeking service connection for diabetes mellitus, formal or informal, was received prior to that date.

6.  The Veteran's claim of service connection for peripheral neuropathy was received on June 27, 2007; no claim seeking service connection for peripheral neuropathy, formal or informal, was received prior to that date.



CONCLUSION OF LAW

The criteria for assignment of an effective date prior to May 8, 2001, for the grant of service connection for peripheral neuropathy of the bilateral upper and lower extremities for purposes of accrued benefits have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 3.400, 3.1000 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

The Board observes that the appellant was not provided by VA with the necessary information with regard how to substantiate a claim for accrued benefits.  Although she did not receive a notice letter, however, the appellant has demonstrated actual knowledge of the criteria.  Specifically, as will be discussed below, through her arguments and testimony she has fully articulated why she believes the effective date for the grant of peripheral neuropathy should be either November 22, 1994, the date her husband received a VA Agent Orange examination, or August 30, 1979, the date her husband filed a claim for Agent Orange exposure.  From a review of her arguments and testimony, it is clear that the appellant, who is represented in this matter by an attorney, is fully aware of the pertinent criteria to establish entitlement to the benefit sought.  Therefore, the Board finds that the appellant is not prejudiced as the result of VA not providing her with a notice letter.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA has also satisfied its duty to assist the appellant at every stage of this case.  A decision for accrued benefits must be based on the evidence of record at the time of the Veteran's death.  No additional information has been identified that should have been construed to be in VA's constructive possession at the time of the Veteran's death.  Thus, there is no additional evidence for VA to obtain.  VA has also assisted the appellant and her representative throughout the course of this appeal by providing them with a March 2010 statement of the case (SOC), which informed them of the laws and regulations relevant to her claim.  The Board observes that the SOC does not specifically list the part of the claim pertaining to the bilateral lower extremities as an issue on appeal.  However, this appears to have been an oversight.  The Veteran's initial November 2007 claim for an earlier effective date encompassed both the upper and lower extremities and the appellant has made arguments pertaining to both during the course of her appeal.  The appellant wishes that both the bilateral upper and lower extremities to be part of her appeal as expressed during her June 2010 hearing.  Moreover, under the reasons and bases section of the SOC, the evidence discussed by the RO pertains to both the upper and lower extremities.  As such, the appellant is not prejudiced by the RO not specifically referencing the bilateral lower extremities as an issue.  The RO has actually considered the lower extremities in addressing the appellant's appeal.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the appellant in this case.

Additionally, and as noted previously, the Board finds it significant that the appellant is now represented by an attorney who made arguments as to why an earlier effective date should be granted during the June 2010 hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007); Overton v. Nicholson, 20 Vet. App. 427, 428, 438 (2006) (holding that counsel's actions and communications to VA are factors to consider when determining whether a claimant had a meaningful opportunity to effectively participate in the processing of his claim).  The Board concludes that the appellant has been afforded a meaningful opportunity to effectively participate in her appeal, which she has done as evidenced by her testimony and correspondence.  Thus, the Board will proceed with a decision on this matter.


LAW AND ANALYISIS

The law governing claims for accrued benefits provides that, upon the death of a veteran, periodic monetary benefits authorized under laws administered by VA to which a payee was entitled at his death under existing ratings or decisions or those based on evidence in the file at date of death, and due and unpaid will, upon the death of such person, be paid to his spouse.  38 C.F.R. § 3.1000(a)(1)(i).  The person that bore the expense of the Veteran's last sickness and/or burial may be paid periodic monetary benefits to which he was entitled at the time of his death based on existing rating decisions or other evidence that was on file when he died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a)(5).

On June 27, 2007, which was prior to his death in December 2007, the Veteran filed a claim seeking service connection for peripheral neuropathy.  A July 2007 rating decision granted, in relevant part, service connection for diabetes mellitus type II with erectile dysfunction and early diabetic retinopathy and cataracts associated with herbicide exposure; peripheral neuropathy of the right lower extremity and left lower extremity (hereinafter bilateral lower extremities); and peripheral neuropathy of the right upper extremity and left upper extremity (hereinafter bilateral upper extremities).  The rating for peripheral neuropathy of the bilateral lower extremities was granted effective May 8, 2001 and for peripheral neuropathy of the bilateral upper extremities was granted effective December 12, 2006.  In October 2007, the Veteran filed a claim for an increased rating for his diabetes mellitus type II and peripheral neuropathy of his bilateral lower extremities due to complete loss of use.  He also filed a claim for entitlement to permanent and total disability status and aid and attendance.  In November 2007, he filed a claim for an earlier effective date for the grants of service connection for his peripheral neuropathy of the bilateral upper and lower extremities. 

A December 2007 rating decision granted service connection for loss of use of both lower extremities as well as entitlement to special monthly compensation based on aid and attendance, special adapted housing, and automobile and adaptive equipment.  The Veteran was granted increased ratings all effective August 27, 2007 for his service-connected diabetes mellitus type II and peripheral neuropathy of the bilateral upper extremities.  

The Veteran died in December 2007.  The appellant filed a claim for accrued benefits in January 2008, which was within the one year time period following the Veteran's death.  See 38 C.F.R. § 3.1000(c).  In March 2009, an earlier effective date was granted for service-connected peripheral neuropathy of the bilateral upper extremities.  The effective date assigned is May 8, 2001, which is the same date as the effective date for the grant of service connection for peripheral neuropathy of the bilateral lower extremities.  The appellant disagreed with the assigned effective dates.  Now the only issue remaining on appeal is entitlement to an earlier effective date for the grants of service connection for peripheral neuropathy of the bilateral upper and lower extremities prior to May 8, 2001.  In particular, the appellant asserts that the grants should be effective from November 22, 1994, the date the Veteran had a VA Agent Orange examination.  During the Board hearing, the appellant and her attorney also made the argument that the effective date should be from August 30, 1979, the date the Veteran filed a claim for Agent Orange exposure to include numbness in the fingers, hands, arms, feet, and legs.

Under VA laws and regulations, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  The effective date of an award of disability compensation based on a claim to reopen after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r).

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action, indicating an intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that May 8, 2001, is the correct date for the grant of service connection for peripheral neuropathy of the bilateral upper and lower extremities.  

On December 2, 1976, VA received a claim for "back surgery, right leg pain, ringing ears, hard of hearing, and right arm numb."  A May 1977 rating decision granted service connection for post operative laminotomy L-5, S-1 with right leg pain, tinnitus, and bilateral hearing loss.  The claim for numb right arm was denied because no right arm disability was shown clinically.  The Veteran appealed the denial of the right arm and the rating assigned for his back disability.  An August 1978 Board decision denied the claim for a chronic right arm disorder because no chronic right arm disorder could be attributed to service.  The Veteran was notified of this decision and it is final.  38 C.F.R. § 20.1100.  The Board remanded the increased rating for the service-connected back for further development.  An increased rating was granted in November 1978 decision, resolving the appeal.  38 C.F.R. § 20.1103.

To the extent that the appellant is contending that the Veteran's December 1976 claims for "right leg pain" and "right arm numb" should have been construed as claims for peripheral neuropathy, the Board finds this argument without merit.  As reflected in the May 1977 rating decision, the claim for "right leg pain" was granted as part of the claim for "back surgery."  It was noted that he had findings of right sciatica and intermittent right leg pain during service.  Importantly, there were no findings of any neuropathy on the May 1977 VA examination.  Thus, the claim for "right leg pain" was properly adjudicated as part of the service-connected back disability.  The Veteran appealed the assigned 10 percent rating for his back and right leg.  The claim for an increased rating for postoperative residuals of a laminectomy of the 5th lumbar-1st sacral vertebrae with right leg pain was remanded by the Board in August 1978 and in November 1978, he was advised that he was granted an increased rating to 20 percent.  The Veteran was notified that it was determined that all the benefits he sought had been granted and that his appeal was considered withdrawn.  A VA Form 1-4107 explaining his procedural and appeal rights was enclosed.  Because he did not appeal that decision, it is final.  38 C.F.R. § 20.1103.  Thus, the Board concludes that the evidence reflects that the December 1976 claim for right leg pain was properly adjudicated as part of the service-connected postoperative laminotomy L-5, S-1 disability and there is no unadjudicated claim for peripheral neuropathy of the lower extremities.  

With regard to the claim for right arm numbness, both the RO and Board denied this claim because there was no clinical evidence of a right arm disability.  During the May 1977 VA examination, the Veteran reported that he had pain and weakness in his right arm.  He had pain in his right arm if he used it too much and the numbness usually occurred after lying on his arm in bed.  No right arm disability was found on examination.  Moreover, there were no findings of any upper extremity neuropathy.  A July 1977 private record from Dr. D.W.A. stated that when the Veteran was seen in October 1976, he had a one year's history of pain and limitation of motion in the distal right upper extremity, just inferior to the elbow.  The findings were consistent with lateral epicondylitis, which responded to treatment.  The Board concluded that an adequate basis was not present for attributing a chronic right arm disorder to active military service.  The Board specifically noted that the finding of lateral epicondylitis responded to treatment.  The Veteran was notified of the Board's decision that same month and it is considered final.  38 C.F.R. § 20.1100.  The Board finds that the evidence reflects that the December 1976 claim for a numb right arm was properly adjudicated and there is no unadjudicated claim for peripheral neuropathy of the upper extremities.  

On August 30, 1979, VA received a claim for disability due to Agent Orange.  In his accompanying statement, the Veteran explained that he handled Agent Orange in bulk form while stationed in Thailand and had numbness, especially of the fingers, hands, and arms, but sometimes of the feet and legs.  A January 1980 rating decision denied the claim because there was no evidence of a disability resulting from defoliant exposure or of the other claimed conditions as secondary to the exposure.  The Veteran was notified of that decision in February 1980 and did not initiate an appeal.  Therefore, it is considered final.  38 C.F.R. § 20.1103.  

The appellant argues that the effective date should be August 30, 1979 pursuant to Nehmer Court Orders.  See 68 Fed. Reg. 59540-59542 (October 16, 2003); see also Nehmer v. United States Veterans Admin., No. CV-86-6160 THE (N.D. Cal.).  However, the Veteran was not a Nehmer class member.  First of all, peripheral neuropathy of the bilateral upper and lower extremities as granted in the Veteran's case is not a covered herbicide disease.  See 38 C.F.R. §§ 3.309(e); 3.816(b)(1)(ii), (2).  The Veteran was granted service connection for peripheral neuropathy as secondary to his service-connected diabetes mellitus and not as directly related to herbicide exposure.

Second, the Veteran did not have a diagnosis of acute and subacute peripheral neuropathy.  See 38 C.F.R. §§ 3.309(e); 3.816(b)(2).  In this regard, in October 1978, the Veteran had a private neurologic evaluation conducted by Dr. G.D.C.  Deep tendon reflexes were +2 (normal) in both upper and lower extremities with the exception of the right ankle jerk which was significantly hypoactive.  The report indicated that no pathological reflexes were elicited including Babinski, Hoffman, jaw jerk, suck, or grasp reflex.  Vibratory and position sense were intact and Romberg was negative.  The impression was that the Veteran's description of paresthesias was more suggestive of an S-1 radiculopathy than of an L-5 radiculopathy.  The examiner stated that additional support for injury to the right S-1 root was the persistence of a depressed ankle jerk on the right side.  There was no evidence of significant motor or sensory deficits noted.  The Veteran had a VA examination in November 1979 wherein he reported his complaints of numbness in the fingers, hands, arms, legs, and feet.  He informed the examiner that he had numbness in his hands and feet approximately two times per month unrelated to activity of a sudden onset that disappeared spontaneously after five to ten minutes.  The examiner commented that the Veteran had nervous tension relieved with transference since the service and chronic job related tension.  There were no disabilities diagnosed secondary to Agent Orange.  

In summary, the Veteran's complaints of numbness in his fingers, hands, arms, legs, and feet were evaluated in the 1970s and there were no findings of acute or subacute peripheral neuropathy, or any peripheral neuropathy for that matter.  Accordingly, the Veteran, and hence the appellant, cannot be considered as a Nehmer class member because the Veteran did not have a diagnosis of acute and subacute peripheral neuropathy, and the evidence otherwise did not support the presence of that particular type of peripheral neuropathy.  Moreover, acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  The Veteran asserted he was exposed to Agent Orange in 1968 and 1969, which would mean acute and subacute peripheral neuropathy would have had to have resolved by 1970-1971.  As such, by definition, the Veteran could not have been experiencing acute and subacute peripheral neuropathy related to Agent Orange exposure in 1978 and 1979.  38 C.F.R. § 3.309(e), Note 2.

The Board notes that VA received a private opinion from Dr. R.E.L. dated in May 2010.  Dr. R.E.L. indicated that he reviewed two VA documents characterizing the period between 1979 and 1994.  He concluded that there were compelling symptoms of peripheral neuropathy involving the arms, hands, fingers, feet, and toes of both upper and lower extremities dating the symptoms to 1979.  Dr. R.E.L. opined that the Veteran suffered from peripheral neuropathy since 1979 and likely before that time as well.  However, Dr. R.E.L.'s statement cannot be considered in connection with this appeal because it was received after the Veteran's death in December 2007 and cannot be construed as evidence that should have in VA's constructive possession.  38 C.F.R. § 3.1000(a).  

The appellant also contends that she is entitled to an effective date of November 22, 1994, the date of a VA Agent Orange examination that diagnosed paresthesias likely secondary to diabetes mellitus.  The Board observes that the Veteran first filed a claim for diabetes mellitus on October 15, 2001.  He reported that he was diagnosed with diabetes mellitus in approximately 1990.  The Veteran filed his first claim for peripheral neuropathy on June 27, 2007.  After the Veteran's claim for peripheral neuropathy was granted in the July 2007 rating decision, VA received a copy of the November 1994 VA Agent Orange examination in November 2007.  The record does reflect that the Veteran reported numbness and tingling in his left hand and left leg with some involvement of the right leg and arm.  It was noted that diabetes had been diagnosed in 1990.  The examiner provided an assessment of numbness/tingling-paresthesias likely secondary to diabetes mellitus.

Unfortunately, the November 1994 VA Agent Orange examination is not an informal claim.  VA regulations provide that once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of reports of outpatient or hospital examination or admission to a VA hospital will be accepted as an informal claim for increased benefits or an informal claim to reopen.  38 C.F.R. § 3.157(b).  The date of the outpatient or hospital examination or date of admission to a VA hospital will be accepted as the date of receipt of claim.  38 C.F.R. § 3.157(b)(1).

In this case, the date of a VA report cannot be considered an informal claim because service connection had not been previously granted for peripheral neuropathy nor had compensation been previously disallowed for the reasons that the service-connected disability was not compensable in degree.  38 C.F.R. § 3.157(b); see MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006) (holding that medical records do not satisfy the regulatory requirements of an informal claim if the condition disclosed in the medical records had not previously been determined to be service-connected); see also Crawford v. Brown, 5 Vet. App. 33 (1993); ("The provisions of this paragraph apply only when such reports relate to examination or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.")  In other words, this regulation contemplates a claim for an increase in compensation, i.e., an increased rating claim, or a reopening of claim for compensation where compensation was disallowed, i.e., where service connection was granted but compensation disallowed for the reason that the disability was noncompensable in degree.  That is not the situation here.  Moreover, there is no evidence that the Veteran filed a claim for peripheral neuropathy of the bilateral upper and lower extremities within a year of the November 1994 VA examination.  Thus, the mere fact that the Veteran had a VA examination in November 1994 wherein peripheral neuropathy was diagnosed as secondary to diabetes mellitus does not constitute an informal claim to reopen the prior claims for "right arm numb" or numbness in the fingers, hands, arms, feet, and legs as the result of Agent Orange exposure, which were denied in final August 1978 Board and January 1980 rating decisions, respectively.

The Board acknowledges the appellant's argument that she was told by DRO, K.P., that her claim would be granted back to November 22, 1994.  However, the evidence of record does not support her recollection.  A March 2009 report of contact written by DRO K.P. reflected that the appellant had an informal hearing in March 2009.  K.P. explained that the date of May 8, 2001 had been assigned for diabetes and peripheral neuropathy of the bilateral lower extremities because that was the date that diabetes was added to the list of presumptive disorders based on Agent Orange exposure.  K.P. informed the appellant that the effective date was based on objective medical evidence which had to be of record and confirmed the diagnoses and residual disabilities.  With regard to the bilateral upper extremities, the effective date then assigned was December 12, 2006.  K.P. acknowledged the November 1994 VA Agent Orange examination, received before the Veteran's death, was conclusive evidence showing a diagnosis of peripheral neuropathy of each upper extremity warranting entitlement to service connection on the date of the law change on May 8, 2001.  K.P. noted that he informed the appellant that he would do a rating and grant the earlier effective date, for which she was in agreement.  The effective date for the bilateral upper extremities was granted as of May 8, 2001 in the March 2009 rating decision.  

In December 2009, the appellant disagreed with the effective date and stated that it should be to November 22, 1994 as was granted by DRO K.P. by a March 2009 informal conference.  In December 2009, K.P. responded to the appellant's contentions.  K.P. explained why the November 1994 VA examination was not an informal claim under 38 C.F.R. § 3.157(b).  He added that the date of May 8, 2001 was assigned because the claim was received on October 15, 2001 (for diabetes mellitus), which was within one year from the date of the law change.  38 C.F.R. § 3.151(a).  K.P. also stated that with regard to the appellant's contention that her husband filed a claim for Agent Orange exposure in October 1979, that claim was denied in January 1980 and the Veteran was notified of that decision in February 1980.  He observed that Nehmer applies to all denials on or after September 1985.  Because the denial was in January 1980, the Nehmer stipulations do not apply.  38 C.F.R. § 3.816(c)(1).  Importantly, K.P. indicated that with respect to the contention that the appellant's then representative conferred with him and he confirmed that the award was made retroactive to November 1994, he did not recall that conversation and would not have provided such information without reviewing and/or annotating the claims file.  K.P. added that the reasons and bases for the effective dates were clearly explained in the March 2009 rating decision.

During the June 2010 hearing, the appellant's attorney relied on 38 C.F.R. § 3.104(a) when arguing that the appellant's recollection that DRO K.P. stated he would grant an effective date of November 22, 1994 should be final and binding.  However, that regulation states that a rating decision shall be final and binding on all field offices of VA as to conclusions based on the evidence on file at the time VA issues written notification in accordance with 38 U.S.C.A. § 5104.  The evidence in the file at the time of the March 2009 rating decision did not reflect that an effective date of November 22, 1994 was for assignment.  K.P. denied and the documentation supports that he did not intend to grant a November 1994 effective date.  Moreover, no rating decision has effectuated such a grant.  Additionally, the Board notes that any indication that K.P. or her former representative might have given the appellant that he would grant the November 22, 1994 effective date does not entitle the appellant to that date.  See Harvey v. Brown, 6 Vet. App. 416, 424 (1994); see also Shields v. Brown, 8 Vet. App. 346, 351 (1995) (holding that inaccurate advice does not create any legal right to benefits where such benefits are otherwise precluded); McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (holding that erroneous advice given by a government employee cannot be used to estop the government from denying benefits).  

As explained in the July 2007 rating decision, diabetes mellitus was granted effective May 8, 2001, the date of the law change, as his claim was received within one year of the law change.  See 66 Fed. Reg. 23166 (2001).  Peripheral neuropathy of the bilateral upper and lower extremities are currently assigned the same effect date, as they were granted as secondary to service-connected diabetes mellitus.  There was no persuasive evidence of record prior to the Veteran's death that peripheral neuropathy was diagnosed prior to the first diagnosis of diabetes mellitus, or that peripheral neuropathy was directly related to Agent Orange exposure.  The Board finds that the August 1978 Board decision and the November 1978 and January 1980 rating decisions are final.  The November 1994 VA Agent Orange examination did not constitute an informal claim to reopen.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for an effective date prior to May 8, 2001, for the grant of service connection for the peripheral neuropathy of the bilateral upper and lower extremities.





(CONTINUED ON THE NEXT PAGE)
ORDER

Entitlement to an earlier effective date prior to May 8, 2001 for the grant of service connection for peripheral neuropathy of the bilateral upper and lower extremities for purposes of accrued benefits is denied.  





____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


